An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-430
                        NORTH CAROLINA COURT OF APPEALS

                              Filed:    7 October 2014


STATE OF NORTH CAROLINA

      v.                                      Guilford County
                                              No. 12 CRS 98056
COUREY LAMAR HARRIS



      Appeal by defendant from judgment entered 12 September 2013

by Judge R. Stuart Albright in Guilford County Superior Court.

Heard in the Court of Appeals 25 August 2014.


      Attorney General Roy Cooper, by Special Deputy                        Attorney
      General David P. Brenskelle, for the State.

      Leslie C. Rawls, for defendant-appellant.


      CALABRIA, Judge.


      Courey      Lamar     Harris     (“defendant”)      appeals    a     judgment

entered upon a jury verdict finding him guilty of assault with a

deadly weapon inflicting serious injury (“AWDWISI”).                     We find no

error.

      On    16    December    2012,     defendant     and    Curtonio      Marshall

(“Marshall”)       fought    in   Marshall’s      yard.      The    fight    became

physical,        and   Marshall      eventually    realized     that      defendant
                                        -2-
possessed a pocketknife.         Marshall grabbed defendant in a “bear

hug” and pulled him to the ground, where they struggled over the

knife.    Marshall’s neighbor saw the men on the ground and called

law enforcement.           The fight ended and defendant left the scene

before law enforcement arrived.            Marshall was transported to the

hospital and treated for wounds he sustained to his hand, neck,

and back.     The wound on his hand required surgical treatment.

       Defendant     was    subsequently      arrested      and   charged   with

assault with a deadly weapon with intent to kill inflicting

serious injury.      At trial, defendant testified that he carried a

knife at all times for his work as an electrician.                    Defendant

also testified that Marshall picked him up and slammed him down,

pinning him to the ground, and that he stabbed Marshall with his

work knife in self-defense.

       The jury returned a verdict finding defendant guilty of the

lesser included offense of AWDWISI.               The trial court ordered

restitution of $30,980.91 for Marshall’s medical expenses, and

sentenced defendant to a minimum of 33 months to a maximum of 52

months   in   the    custody    of   the   Division    of   Adult   Correction.

Defendant appeals.

       The appellate counsel appointed to represent defendant has

been   unable   to   identify     any   issue   with     sufficient   merit   to
                                          -3-
support a meaningful argument for relief on appeal and asks that

this Court conduct its own review of the record for possible

prejudicial error.            Counsel has shown to the satisfaction of

this Court that she has complied with the requirements of Anders

v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State

v.    Kinch,   314 N.C. 99,   331 S.E.2d 665    (1985),   by   advising

defendant of his right to file written arguments with this Court

and providing him with the documents necessary for him to do so.

       Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time for him to do so

has passed.      In accordance with Anders, we have fully examined

the   record    and    find    no   error   or   issues    of   arguable   merit.

Accordingly, we conclude the appeal is frivolous, and find no

error.

       No error.

       Judges GEER and McCULLOUGH concur.

       Report per Rule 30(e).